 Case 8:20-cv-00702-JVS-ADS Document 17-4 Filed 06/08/20 Page 1 of 5 Page ID #:233


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice to be filed)
        jbragalone@bcpc-law.com
 3   Jonathan H. Rastegar (pro hac vice to be filed)
        jrastegar@bcpc-law.com
 4   Jerry D. Tice II (pro hac vice to be filed)
        jtice@bcpc-law.com
 5   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 6   Dallas, Texas 75201
     Tel: (214) 785-6670
 7   Fax: (214) 785-6680
 8 Attorneys for Defendant
     Cellular Communications Equipment LLC
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                                  SOUTHERN DIVISION
12
     TCT MOBILE (US) INC. AND                Case No. 8:20-cv-00702-JVS-ADS
13   HUIZHOU TCL MOBILE
     COMMUNICATION CO. LTD.                  DECLARATION OF JEFFREY R.
14                                           BRAGALONE
                         Plaintiffs,
15
            vs.
16                                           Date:        July 16, 2020
     CELLULAR COMMUNICATIONS                 Time:        1:30 p.m.
17   EQUIPMENT LLC,                          Courtroom:   10C
                                             Judge:       Hon. James V. Selna
18                       Defendant.
19

20

21

22

23

24

25

26

27

28



     DECLARATION OF JEFFREY R. BRAGALONE                          8:20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-4 Filed 06/08/20 Page 2 of 5 Page ID #:234



 1        I, Jeffrey R. Bragalone, hereby declare as follows:
 2        1.      I am an attorney at the law firm of Bragalone Conroy PC in Dallas,
 3 Texas. I am counsel of record for CCE in Cellular Comm’n Equipment LLC v. TCL

 4 Corp. et al, Case No. 2:20-cv-00080 (E.D. Tex.) (the “Texas Lawsuit”). I am

 5 admitted to practice in the State of Texas and the Eastern District of Texas. I submit

 6 this declaration based on personal knowledge and following a reasonable

 7 investigation. If called upon as a witness, I could and would competently testify to

 8 the truth of each statement herein.

 9        2.      On April 6, 2020, TCL’s outside counsel, Jeffrey Johnson the law firm
10 Orrick Herrington & Sutcliff LLP, contacted me via email, noting that his firm would

11 be representing the TCL entities in the Texas Lawsuit. In his email, Mr. Johnson

12 requested a teleconference. A true and correct copy of emails exchanged between

13 me and Mr. Johnson is submitted as Exhibit B to CCE’s Motion To Dismiss The

14 Complaint Or, In The Alternative, To Stay. A true and correct copy of Mr. Johnson’s

15 email is shown in CCE’s Exhibit B at page 5.

16        3.      My co-counsel, Jonathan Rastegar, and I participated in a call with Mr.
17 Johnson later that day. During the call, Mr. Johnson offered to waive service of

18 process in the Texas Lawsuit in exchange for a five-month extension of the

19 Defendants’ answer date. After I questioned why the defendants required such a

20 lengthy extension, Mr. Johnson said that the extension was necessary because he

21 needed to meet in person with his client to develop their defenses in the case, and

22 the COVID-19 pandemic had created extraordinary travel difficulties, and “the

23 situation in China” was preventing him from otherwise discussing the matter with

24 his clients.

25        4.      In response, I offered a 30-day courtesy extension while we discussed
26 the five-month extension with CCE. I also noted that CCE anticipated filing an

27 amended complaint adding parties and that if CCE agreed to the extension, it would

28 expect TCL to accept service of the amended complaint.
          5.      During the April 6 teleconference, Mr. Johnson and I further discussed
                                     1
     DECLARATION OF JEFFREY R. BRAGALONE                         8:20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-4 Filed 06/08/20 Page 3 of 5 Page ID #:235



 1        I, Jeffrey R. Bragalone, hereby declare as follows:
 2        1.      I am an attorney at the law firm of Bragalone Conroy PC in Dallas,
 3 Texas. I am counsel of record for CCE in Cellular Comm’n Equipment LLC v. TCL

 4 Corp. et al, Case No. 2:20-cv-00080 (E.D. Tex.) (the “Texas Lawsuit”). I am

 5 admitted to practice in the State of Texas and the Eastern District of Texas. I submit

 6 this declaration based on personal knowledge and following a reasonable

 7 investigation. If called upon as a witness, I could and would competently testify to

 8 the truth of each statement herein.

 9        2.      On April 6, 2020, TCL’s outside counsel, Jeffrey Johnson the law firm
10 Orrick Herrington & Sutcliff LLP, contacted me via email, noting that his firm would

11 be representing the TCL entities in the Texas Lawsuit. In his email, Mr. Johnson

12 requested a teleconference. A true and correct copy of emails exchanged between

13 me and Mr. Johnson is submitted as Exhibit B to CCE’s Motion To Dismiss The

14 Complaint Or, In The Alternative, To Stay. A true and correct copy of Mr. Johnson’s

15 email is shown in CCE’s Exhibit B at page 5.

16        3.      My co-counsel, Jonathan Rastegar, and I participated in a call with Mr.
17 Johnson later that day. During the call, Mr. Johnson offered to waive service of

18 process in the Texas Lawsuit in exchange for a five-month extension of the

19 Defendants’ answer date. After I questioned why the defendants required such a

20 lengthy extension, Mr. Johnson said that the extension was necessary because he

21 needed to meet in person with his client to develop their defenses in the case, and

22 the COVID-19 pandemic had created extraordinary travel difficulties, and “the

23 situation in China” was preventing him from otherwise discussing the matter with

24 his clients.

25        4.      In response, I offered a 30-day courtesy extension while we discussed
26 the five-month extension with CCE. I also noted that CCE anticipated filing an

27 amended complaint adding parties and that if CCE agreed to the extension, it would

28 expect TCL to accept service of the amended complaint.


                                     1
     DECLARATION OF JEFFREY R. BRAGALONE                         8:20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-4 Filed 06/08/20 Page 4 of 5 Page ID #:236



 1         5.    During the April 6 teleconference, Mr. Johnson and I further discussed
 2 the proper defendants to the Texas Lawsuit. Mr. Johnson indicated that he believed

 3 one of the TCL entities in the lawsuit was not involved in the manufacturing of the

 4 accused devices and should be dismissed. I reiterated to Mr. Johnson that we had

 5 already been reviewing whether additional defendants were necessary in the Texas

 6 Lawsuit and that CCE expected to file an amended complaint very soon. The April

 7 6, 2020 call lasted approximately eleven and a half minutes.

 8         6.    Mr. Johnson confirmed TCL’s request for a five-month extension in a
 9 follow-up email sent later that day, as shown on page 4 of CCE’s Exhibit B.
10         7.    On April 9, 2020, Mr. Johnson sent another email requesting that the
11 parties “tell something to the Court today,” due to the fact that April 9 was the answer

12 date for the TCL defendants. In response to the email, Mr. Rastegar and I called Mr.

13 Johnson regarding the extension. During this teleconference, I again informed Mr.

14 Johnson that CCE planned to file an amended complaint to add two additional TCL

15 entities to the Texas Lawsuit. As such, I informed Mr. Johnson that CCE was willing

16 to agree to the proposed five-month extension provided that TCL agreed to waive

17 service of the amended complaint, as opposed to the original complaint. Mr. Johnson

18 inquired when CCE would file the amended complaint and I told him that it would

19 either be that day (April 9) or the next. Mr. Johnson indicated that since CCE’s

20 proposal was different than TCL’s original offer, he would need to speak with his

21 clients. Given the time difference between the U.S. and China, Mr. Johnson and I

22 agreed to proceed with the courtesy 30-day extension while Mr. Johnson waited to

23 hear from his clients. The call lasted approximately 3 minutes and forty-five seconds.

24         8.    Shortly after the April 9 teleconference, on April 9, 2020, at 1:41 PM
25 Central Time, I sent Mr. Johnson the completed forms for Unopposed Applications

26 for Extension of Time to Answer Complaint to provide the 30-day courtesy

27 extensions, and further stated the following as shown on page 2 of CCE’s Exhibit B

28 (emphasis added):


                                     2
     DECLARATION OF JEFFREY R. BRAGALONE                          8:20-cv-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 17-4 Filed 06/08/20 Page 5 of 5 Page ID #:237
